Case 19-17117-amc          Doc 604     Filed 12/01/20 Entered 12/01/20 12:03:42                 Desc Main
                                      Document      Page 1 of 2



                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


  In re:                                               Chapter 11

  VASCULAR ACCESS CENTERS, L.P.,                       Case No. 19-17117-AMC

  Debtor.


                        ORDER SCHEDULING EXPEDITED HEARING

           AND NOW, on this _____ day of _______________, 2020, upon consideration of the

 Chapter 11 Trustee’s (the “Trustee”) request entry of an order scheduling an expedited hearing on

 the MOTION TO APPROVE DEBTOR’S INSURANCE PREMIUM FINANCE AGREEMENT

 WITH AFCO AND FOR RELATED RELIEF (the “Motion”), and any responses thereto; and it

 appearing that the relief requested therein is in the best interests of the Debtor’s estate, its creditors,

 and other parties in interest; and it appearing that the Court has jurisdiction over this matter

 pursuant to 28 U.S.C. §1334; and it appearing that this proceeding is a core proceeding pursuant

 to 28 U.S.C. §157(b); and it appearing that venue of this proceeding is proper pursuant to 28 U.S.C.

 §1408 and §1409; and it appearing that the notice of the Motion and opportunity for a hearing on

 the Motion was appropriate under the circumstances and that no other or further notice need be

 given; and after due deliberation and sufficient cause appearing therefor, it is hereby ORDERED

 that:

           1.    The Motion to expedite is granted as set forth herein.

           2.    A hearing will be held on the Motion on December 7, 2020 at 10:00 a.m. prevailing

 Eastern time before the Honorable Ashely M. Chan, United States Bankruptcy Judge presiding.

 The parties are directed to call the Court's Telephonic Conferencing System by dialing 1-877-873-

 8017 Access: 3027681#.



 WPOFDocs 442094v.1
Case 19-17117-amc         Doc 604    Filed 12/01/20 Entered 12/01/20 12:03:42             Desc Main
                                    Document      Page 2 of 2



         3.      Any objections or other responses to the Motion may be presented at or before the

 hearing.

         4.      On the same day this Order is entered, counsel for the Trustee shall give notice by

 serving a copy of this Order on (a) the Office of the United States Trustee for the Eastern District

 of Pennsylvania; (b) counsel for the Debtor; (c) counsel for Philadelphia Vascular Institute, LLC;

 (d) counsel for Dr. James F. McGuckin; (e) counsel for the lender, William Whitfield Gardner;

 and (f) all parties who have appeared or requested notice in this case.

         5.      Service may be made via electronic mail where possible.




 Dated: ____________, 2020                            ________________________________
 Philadelphia, Pennsylvania                           The Honorable Ashely M. Chan
 Date: December 1, 2020                               United States Bankruptcy Judge




                                                  2

 WPOFDocs 442094v.1
